Citation Nr: 1724192	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  16-28 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to contaminated water exposure at Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman based on interpretation of law of general application reflected in recent amendments to VA regulations.  Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  82 Fed. Reg. 4173 (January 13, 2017).  The undersigned is granting the motion and advancing the appeal on the docket based upon the interpretation of law of general application affecting claims for benefits related to exposure to contaminated water at Camp Lejeune.  38 C.F.R. § 20.900(c).

The Board notes that in a February 2015 rating decision the RO denied the Veteran's claims of entitlement to service connection for ulcerative colitis with colectomy and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  Thereafter, in January 2016 the Veteran filed a notice of disagreement.  The Veteran has yet to be issued a Statement of the Case.  As these issues are not perfected or certified to the Board, they are not currently before the Board for consideration.


FINDINGS OF FACT

1.  The Veteran had service of at least 30 days at Camp Lejeune from February 1967 to November 1967.

2.  Subsequent to service the Veteran was diagnosed with bladder cancer.

3.  The Veteran's bladder cancer manifested to a degree of 10 percent or more at a time after service.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016); 82 Fed. Reg. 4173-4185 (January 13, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for bladder cancer.  The Veteran reports that he was stationed at Camp Lejeune, North Carolina during the 1960's when it was not known that the drinking water was contaminated.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, certain diseases may be presumed to have been incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Effective March 14, 2017, VA amended 38 C.F.R. §§ 3.307 and 3.309 providing a presumption of service connection for certain diseases based on exposure to contaminants present in the water supply at Camp Lejeune.  The amendment defines "contaminants in the water supply" as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene and vinyl chloride that were in the on-base water-supply systems located at United States Marine Corps Base Camp Lejeune, during the period beginning on August 1, 1953, and ending on December 31, 1987.  In order to qualify for presumptive service connection under these provisions, there must be evidence of: (1) a diagnosis of one of the enumerated diseases under the new provision 38 C.F.R. § 3.309 (f), (i.e., kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer), if manifest to a degree of 10 percent or more at any time after service; and (2) service of at least 30 days (consecutive or nonconsecutive) at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  The rulemaking applies to claims received by or pending before VA on or after March 14, 2017.  See 82 Fed. Reg. 4173-4185 (January 13, 2017); VA M-21-1 Adjudication Manual, Part IV, Subpart ii, Chapter 2, Section C.6.a. (revised March 14, 2017). 

A treatment record dated in March 2010 indicates that the Veteran was pre-operative for a transurethral resection of a bladder tumor (TURBT).  A note dated in March 2010 reveals a diagnosis of bladder cancer and indicated that the Veteran presented for a TURBT procedure.  In a treatment note dated in September 2010 the Veteran was noted to have undergone a TURBT in August 2010.  His prior resections were noted to show TA high-grade lesions.  The most recent one showed a noninvasive TA low-grade transitional cell carcinoma of the bladder.  A note dated in November 2010 indicated that the Veteran had bladder cancer diagnosed in March 2010 and had undergone surgery at that time.  The note states that the Veteran had a recurrence of this bladder cancer and that treatment with Bacille Calmette Guerin (BCG) was planned.  The statement also indicates that the Veteran had bladder surgery scheduled for later in November 2010.  In a note dated in March 2011 the Veteran was noted to be under aggressive treatment of a serious cancer.  

The Veteran was afforded a VA examination in August 2011.  The examiner noted that the Veteran had a diagnosis of bladder cancer and that the onset was 2009.  The examiner indicated that the Veteran spent five months living in bachelor quarters at Camp Lejeune, North Carolina.  

In a treatment note dated in February 2012 the Veteran was noted to continue to seek urology for his bladder cancer and had been undergoing BCG prescriptions.  

The Veteran was afforded a VA examination in May 2013.  The examiner reported that the Veteran was diagnosed with papillary urothelial cancer by biopsy in March 2010.  He underwent mitomycin and BCG treatment.

Pursuant to 38 C.F.R. § 4.115, Diagnostic Code 7528, malignant neoplasms of the genitourinary system are evaluated as 100 percent disabling.

In a statement dated in November 2012 the Veteran reported that from February 1967 to March 1967 he was stationed at the 1st Infantry Training Regiment (ITR) at Camp Geiger Marine Corps Base, Camp Lejeune, North Carolina and that that he was stationed at Camp Lejeune Headquarters Company, Headquarters Battalion 2nd Marine Division from April to September 1967.

Military personnel records confirm that the Veteran served, during his active duty service, for at least 30 days during the period from February 1967 to November 1967 at the U.S. Marine Corps Base at Camp Lejeune, North Carolina.  

Entitlement to service connection for bladder cancer is warranted.  At a point after separation from service the Veteran was diagnosed with bladder cancer, an enumerated disease identified as presumptively due to contaminated water at Camp Lejeune.  The Veteran's bladder cancer was treated with surgery and, therefore, manifested to a degree of 10 percent or more at a time after service.  Finally, the Veteran had service of at least 30 days at Camp Lejeune from February 1967 to November 1967, which falls within the enumerated period.  Therefore, service connection for bladder cancer due to exposure to contaminated water at Camp Lejeune is granted.

ORDER

Service connection for bladder cancer, as due to contaminated water exposure at Camp Lejeune, North Carolina, is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


